demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                 NRS 34.810(3).
                            In an attempt to demonstrate good cause, appellant asserted
                 that he was required to exhaust claims for federal review. Appellant
                 failed to demonstrate that an impediment external to the defense excused
                 his procedural defects. Lozada v. State, 110 Nev. 349, 353, 871 P.2d 944,
                 946 (1994). Filing a late, successive petition for exhaustion purposes is
                 not good cause. The claims raised were reasonably available to be raised
                 in a timely petition. Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503,
                 506 (2003). Therefore, we conclude that the district court did not err in
                 dismissing the petition as procedurally barred. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                   J.



                                                         a}tA-02-1z-V"
                                                   Parraguirre


                                                                                   J.
                                                   Saitta


                 cc: Hon. Patrick Flanagan, District Judge
                      Ernest Dean Carpenter
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    e